Citation Nr: 1123486	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10 05-162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2009, which declined to reopen a previously denied claim for service connection for bilateral hearing loss, and April 2009, which denied service connection for tinnitus, and declined to reopen a previously denied claim for service connection for a psychiatric disorder.  

Although the RO reopened the claim for service connection for bilateral hearing loss, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

The reopened claim for service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the January 2006 rating decision denying service connection for an acquired psychiatric disability includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Evidence received since the January 2006 rating decision denying service connection for bilateral hearing loss includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Bilateral hearing loss was not shown in service, or within one year thereafter, and is unrelated to service.  

4.  Tinnitus was not shown in service, and is unrelated to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, in letters dated in December 2008 and January 2009, prior to the April 2009 rating decision, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was provided with information regarding ratings and effective dates.  

There are additional notice requirements that must be met in a case involving a prior finally denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Sufficient notice was provided as to the issues decided in this decision in the December 2008 and January 2009 letters, which that the service connection claims had been previously denied, and that new and material evidence would be required to reopen the claims.  The letter explained the basis for the prior denials, and described what type of evidence would constitute "new" and "material" evidence, generally in the context of examining the bases for the denial in the prior decision, and what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Concerning the claim for service connection for bilateral hearing loss, reopened in this decision, adjudication of the reopened claim on a de novo basis is appropriate at this juncture, as the RO reopened the claim in the December 2009 statement of the case, and decided the claim on a de novo basis at that time; thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (generally, a reopened claim must be returned to the RO for consideration on the merits, in the first instance, but where the RO has already "de facto" reopened the claim, the Board may consider the issue which has already decided below).  Moreover, the Veteran has been provided with the appropriate law and regulations, and his contentions have been responsive to the legal criteria. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records have been obtained, as have identified post-service treatment records, consisting of VA treatment records.  VA examinations were obtained concerning the issues of service connection for hearing loss and tinnitus.  The examination described the disabilities in sufficient detail and based on sufficient evidence for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  


II.  New and Material Evidence

Service connection for depression and bilateral hearing loss was previously denied in a January 2006 rating decision.  The Veteran did not appeal that decision, and, accordingly, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

Acquired psychiatric disability

Although the January 2006 rating decision denied service connection for depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal to encompass consideration of any alternative psychiatric diagnoses.

Evidence of record at the time of the prior decision included service treatment records, which show that the Veteran was treated in February 1983 on several occasions for emotional problems.  These records show he was upset because of his upcoming overweight administrative discharge, and that he was having marital problems.  When initially seen, he was noted to be depressed and frustrated.  He was thought to have an acute stress reaction.  Several days later, the assessment was situational depressive reaction.  Medication prescribed included Haldol, Sinequan, and Librium.

Also of record were Vet Center records dated from April to November 2005, which show that the Veteran was suffering from depression.  Initial assessments were depression and PTSD, but it was ultimately determined that he did not have a stressor and he was diagnosed as having chronic major depressive disorder.  Based on this evidence, his claim was denied on the grounds that there was no evidence relating his in-service symptoms to depression shown many years after service.  

Evidence received since the January 2006 denial includes a June 2005 VA mental health clinic evaluation, which, for the first time, contains an explicit statement by the Veteran that he had been depressed since early 1980 while in service.  The Veteran also described his medication regimen during that time.  This evidence is more detailed that that prior of record in terms of his contentions, relates to an unestablished fact necessary to substantiate the claim, and presents a reasonable possibility of substantiating the claim.  Hence, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old. 38 C.F.R. § 3.156.  In this regard, determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).

Bilateral hearing loss

Evidence of record at the time of the January 2006 rating decision included service treatment records, which contained several audiometric test reports.  As will be discussed below, none of these tests disclosed a hearing loss in either ear meeting the criteria for a hearing loss disability, as defined in 38 C.F.R. § 3.385. 

Evidence received since that decision includes the Veteran's November 2008 statement that he failed to report for the VA examination because he was unable to make the appointment due to a snowstorm.  Accordingly, he was provided a VA audiology examination in March 2009, which disclosed, in the right ear, pure tone thresholds which were from 30 to 35 decibels at three frequencies.  In the left ear, the speech recognition score was 92 percent.  These findings meet the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  This medical evidence of the presence of a current disability, an essential element in a service connection claim which was missing at the time of the prior decision, relates to an unestablished fact necessary to substantiate the claim, and, as such, raises a reasonable possibility of substantiating the claim.  Hence, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  

In this regard, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Bilateral hearing loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  

The Veteran contends that his hearing loss is due to ten years of exposure to aircraft engine noise, as well as exposure to weapons, during service.

The Veteran's pre-enlistment examination in December 1972 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
--
5
LEFT
15
15
20
--
5

Audiometric testing in February 1974 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
5
LEFT
20
15
10
15
5

Audiometric testing in May 1976 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
15
LEFT
15
5
10
5
10

On an unidentifiable date in 1977, the Veteran was seen with the complaint of left ear pain when swallowing for the last four hours.  On examination, the left tympanic membrane was clear.  The right canal was clear, but there was slight fluid.  The assessment was otitis media versus a dental problem.  No complaints of hearing loss were made at this time.  In May 1981, the Veteran was seen for right ear pain for the past three weeks.  The tympanic membrane was reddened and retracted.  He was treated, and there was no mention of hearing loss.  

Audiometric testing on the separation examination in March 1983 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
10
LEFT
20
20
20
20
15

After service, on a VA examination in March 2009, the Veteran reported military noise exposure to aircraft, support equipment, small arms, large guns, and aircraft factories.  He said he had civilian nose exposure to woodworking machines for approximately 30 years with the use of hearing protection.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
30
LEFT
20
25
25
35
30

Speech audiometry revealed speech recognition ability using the Maryland CNC list of 94 percent in the right ear and of 92 percent in the left ear.

The examiner concluded that the Veteran had a mild sensory hearing loss above 1500 Hertz in the right ear, and mild sensory hearing loss from 3000 to 4000 Hertz in the left ear, and that word recognition scores were good bilaterally.  

On a VA examination in November 2009, the examiner observed that all of the audiometric examinations in service had shown hearing within normal limits in both ears.  Given the normal hearing at discharge, it was less likely than not that the Veteran's hearing loss was a result of his military noise exposure.  

Although the Veteran had noise exposure in service, his hearing was normal on all tests during service.  Service treatment records contain no complaints of hearing loss, including on two occasions when he was seen for ear pain.  After service, his initial claim was received in March 2005, and he stated at that time that hearing loss began in 2002.  He has not stated that hearing loss was present in service, or that there was continuity of symptomatology from service to the present time.  In other words, the Veteran has not asserted continuity of symptomatology of hearing loss since service but has asserted a more recent disability of in-service causation.  This type of pure causation opinion cannot constitute competent evidence absent a level of training or credentials that the Veteran does not possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The only medical evidence addressing the question is the VA examination in September 2009, which contained an opinion that it was less likely than not that the Veteran's hearing loss was due to inservice noise exposure.  Given these factors, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran contends that tinnitus developed as a result of noise exposure in service.  

Service treatment records do not show any complaints of tinnitus in service.  

On the VA examination in March 2009, the Veteran reported military noise exposure to aircraft, support equipment, small arms, large guns, and aircraft factories.  He said he had civilian nose exposure to woodworking machines for approximately 30 years with the use of hearing protection.  The Veteran said he had bilateral tinnitus, which began in the late 1980's.  He said that he noticed an increase in his tinnitus when taking ibuprofen.  The examiner stated that the Veteran reported significant military and civilian noise exposure, and pointed out that he indicated the onset of the tinnitus as in the late 1980's.  The examiner concluded that given the onset of the tinnitus approximately five years after his separation from service, it was less likely than not that the Veteran's tinnitus was the result of his military noise exposure.  

On the VA examination in November 2009, the examiner observed that the Veteran indicated that the tinnitus began in the mid to late 1980's, although he had previously identified the late 1980's as the period of onset.  He was currently taking a lot of ibuprofen which had been shown to aggravate the ringing in his ears in the past.  No further comment concerning tinnitus was provided in this examination report.

While the Veteran is not certain as to the date of onset of his tinnitus, he does not allege that the tinnitus began in service.  In this regard, the case is distinguishable from Charles v. Principi, 16 Vet. App. 370 (2002), in which a veteran's contentions as to continuous tinnitus since service were found to be credible.  He believes that the condition is due to in-service noise exposure, but the question as to whether tinnitus, which was first noted after service, is causally related to in-service events is not subject to lay observation, and requires medical expertise, in the absence of evidence of continuity of symptomatology.  38 C.F.R. § 3.159(a)(2).

The VA examiner concluded that it was less likely than not that the Veteran's tinnitus was due to in-service noise exposure, and there is no medical opinion in the Veteran's favor.  Overall, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and this claim must be denied.  Thus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Gilbert, supra.  


ORDER

New and material evidence to reopen the claim for service connection for PTSD has been received; to that extent only, the appeal is granted.

New and material evidence to reopen the claim for service connection for bilateral hearing loss has been received; to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Because the claim for service connection for an acquired psychiatric disability has been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, he must be provided a VA examination, with a nexus opinion, which includes a claims file review by the examiner.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In addition, relevant VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and development actions required by law for the reopened claim for service connection for an acquired psychiatric disability.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159.  

2.  Obtain all records of the Veteran's VA mental health treatment, which have not been previously obtained, i.e., obtain records of treatment before April 2005 and after November 2005, from the Salt Lake City VA Healthcare System and the Pocatello Vet Center.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether he has an acquired psychiatric disability of service origin.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  It is essential that the examiner provides a complete medical rationale for any opinion provided and consider the Veteran's reported history.  The examiner should specifically address whether any current acquired psychiatric disability is at least as likely as not (e.g., a 50 percent or greater probability) related to service, including the psychiatric symptoms for which the Veteran received treatment in February 2003.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claim for service connection for an acquired psychiatric disability.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


